Citation Nr: 0525349	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  04-14 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for Post-Traumatic 
Stress Disorder (PTSD).  

2.  Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant, G.E.




ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from February 1970 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2003, a 
statement of the case was issued in March 2004, and a 
substantive appeal was received in March 2004.  The veteran 
testified at a personal hearing before the Board in 
Washington, D.C. in July 2005.

At the time of the July 2005 Board hearing, the appellant 
raised claims of entitlement to service connection for 
chronic low back disability, rectal disability, gynecological 
disability, and for a scar on the breast.  These issues are 
referred to the RO for appropriate action.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on her part.


REMAND

The veteran's claim for entitlement to service connection for 
PTSD is based on an allegation of sexual assault during her 
active duty service.  A VA examination conducted in January 
2003 included a diagnosis of PTSD.  The examiner noted that 
the diagnosis was based on the in-service sexual assault 
reported by the veteran.  

Significantly, however, the sexual assault has not been 
verified.  The veteran testified that she did not report the 
incident at the time nor did she inform any family or friends 
of the assault until many years after the fact.  The Board 
notes that if PTSD is based on personal assault, evidence 
from sources other than the veteran's records may corroborate 
the veteran's account of the stressor incident.  38 C.F.R. 
§ 3.304(f)(3).  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in the mentioned sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to: a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA may 
submit any evidence that it received to an appropriate mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  Id.  

The veteran and her representative have argued that there is 
evidence of behavior changes as a result of the sexual 
assault.  They have directed the Board's attention to non-
judicial punishments in July and December of 1970, and the 
veteran also maintains that she was transferred after the 
assault.  The service personnel records reveal that the 
veteran received non-judicial punishment in late July 1970 
for failure to go at the time prescribed to her appointed 
place of duty.  She was disciplined again in December 1970 
for being derelict in the performance of her duties.  The 
Board finds, based on the veteran's arguments and a review of 
the evidence of record that an opinion should be obtained by 
an appropriate mental health professional as to whether the 
evidence of record indicates that a personal assault occurred 
during the veteran's active duty service.  If that in-service 
stressor is confirmed than a VA examination is required in 
order to determine if the veteran currently has an acquired 
psychiatric disorder due to military service.  

The veteran has also claimed entitlement to service 
connection for depression secondary to sexual assault.  As 
this diagnosis also appears to center on whether the veteran 
was sexually assaulted during military service, the Board 
finds that it too should be remanded in order for 
confirmation of the claimed stressor to be attempted.  The 
Board further notes that a May 2001 clinical record includes 
a diagnosis of major depressive disorder and a reference to a 
past suicide attempt which occurred in 1994.  The veteran was 
apparently privately hospitalized at Pocono Hospital at that 
time.  The veteran also reported this treatment at the time 
of a January 2003 VA examination.  Other clinical records 
also reference a suicide attempt in 1994.  The records from 
this hospitalization have not been sought.  As the veteran 
was apparently treated for a mental disorder at that time, 
the Board finds an attempt must be made to obtain them.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should request the veteran to 
furnish the names and addresses of all 
medical care providers who treated the 
veteran for mental disorders, to 
specifically include 1994 information 
pertaining to Pocono Hospital.  After 
securing the necessary release, the RO 
should obtain these records not already 
associated with the claims file.  

2.  The RO should afford the veteran the 
opportunity to submit any additional 
evidence in support of her claim for 
service connection for PTSD in compliance 
with 38 C.F.R. § 3.304(f)(3).  The RO 
should then request any supporting 
evidence from alternative sources 
identified by the veteran and any 
additional alternative sources deemed 
appropriate, if she has provided 
sufficiently detailed information to make 
such request feasible.

3.  After completion of the above, the RO 
should arrange for the claims file (to 
include service personnel records and 
service medical records) to be reviewed 
by an appropriate mental health 
professional for an opinion as to whether 
there is evidence of behavioral changes 
indicating that a personal assault 
occurred.  A detailed rationale for all 
opinions expressed should be furnished.

4.  The RO should then review the file 
and make a formal determination with 
respect to whether a claimed stressor has 
been verified.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

5.  Thereafter, if and only if the 
evidence corroborates any claimed in-
service stressor, the veteran should be 
afforded a VA psychiatric examination.  
The claims file and a list of the 
stressor(s) found by the RO to be 
corroborated by the evidence must be 
provided to the examiner for review.  All 
findings should be reported in detail.  
Any further indicated special studies, 
including any appropriate psychological 
tests, should be conducted.  The examiner 
should review the results of any testing 
prior to completion of the reports.  The 
examiner should clearly indicate whether 
the veteran has a mental disorder due to 
military service.  The examiner should be 
instructed that only the verified events 
listed by the RO may be considered as 
stressors for use as a diagnosis of PTSD.  
The examiner should utilize the DSM-IV in 
arriving at diagnoses and identify all 
existing psychiatric diagnoses.  If PTSD 
is diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied.  Also, 
if PTSD is diagnosed, the examiner must 
identify the stressor(s) supporting the 
diagnosis.  As to any mental disorder 
other than PTSD, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that such disorder 
was manifested during service or is 
otherwise causally related to service. 

6.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record and determine whether the 
benefits sought as to all issues can be 
granted.  The veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case addressing all of the issues on 
appeal, and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and her representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


